UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

oe ee ee ee ee ee ee x
UNITED STATES OF AMERICA, :
20 Cr. 400 (JSR)
-y-
MEMORANDUM
JOSE MORELY CHOCRON,
Defendant. :
oe eee ee ee ee x

JED S. RAKOFF, U.S.D.J.

Defendant Jose Morely Chocron was charged with conspiring
with codefendants Isaac Schachtel and Alfredo Lichoa to launder
the proceeds of bribes paid to Brazilian public officials. See
Indictment, ECF No. 47. The defendant briefed several motions in
advance of trial. See ECF No. 49. The Court denied, by order from
the bench, Chocron’s omnibus motion. This memorandum explains the
reasons for the Court's decision.

BACKGROUND

The single-count indictment charges Jose Morely Chocron,
Isaac Schachtel, and Alfredo Lichoa with money laundering
conspiracy in violation of 18 U.S.C. § 1956(a) (3) (B). Indictment,
ECF No. 47, II 1-2. The object of the alleged conspiracy was to
launder bribes paid to Brazilian public officials. Id. at 9 2. The
Complaint, which sets forth the conspiracy in more detail, alleges
that Chocron offered money laundering and transmission services in

interactions with two confidential sources and one undercover
agent. See Compl., ECF No. 1, at q 4. The Complaint also alleges
that Chocron facilitated transfers of purportedly ill-gotten funds
from accounts listing Schachtel as the sender and that Lichoa also
accepted funds to launder through a bank account used to make
payments related to the purchase and sale of racehourses. See
Compl., ECF No. 1, at G1 4, 7. The Complaint further alleges that
Chocron met with an undercover agent and agreed to launder $250,000
in purported “corruption proceeds” in return for a 15% fee. Id. at
q 6. Chocron completed this transaction using a bank account
provided by the undercover agent and located in the Southern
District of New York. Id.
DISCUSSION

Chocron makes ten motions, many of which are moot.

I. Motion to Dismiss the Indictment

 

In his first motion, Chocron moves to dismiss the indictment
for lack of venue on the ground that Chocron has never resided in
or entered the Southern District of New York and that the
“poilerplate” indictment fails to identify specific money
laundering transactions occurring in this District.

In a conspiracy case, “venue is proper in any district in
which ‘an overt act in furtherance of the conspiracy was

committed.’” United States v. Royer, 549 F.3d 886, 896 (2d Cir.

 

2008) (quoting United States v. Naranjo, 14 F.3d 145, 147 (2a Cir.

 

 

 
1994)). To survive a motion to dismiss for lack of venue, the
prosecution “need only allege that criminal conduct occurred
within the venue, even if phrased broadly and without a specific

address or other information.” United States v. Ohle, 678 F. Supp.

 

2d 215, 231 (S.D.N.Y. 2010); see also United States v. Chalmers,

 

474 F. Supp. 2d 555, 574 (S.D.N.Y. 2007) (concluding that an
allegation that a charged crime occurred “in the Southern District
of New York and elsewhere” is sufficient to support venue at the
pre-trial stage).

The indictment alleges that defendants conspired to commit
money laundering “[fJrom at least in or about May 2019 through in
or about February 2020, in the Southern District of New York and
elsewhere.” Indictment at 7 1. While the indictment’s description
of the alleged crime is spare, it sufficiently informs the
defendant of the charge and, by including a date range, provides
“enough detail that he may plead double jeopardy in a future
prosecution based on the same set of events.” Id.

Further, when a defendant moves to dismiss an indictment, the
allegations in the Complaint are relevant in assessing whether the
defendant is on notice of the charges against him. See United
States v. Walsh, 194 F.3d. 37, 35 (2d Cir. 1999). Though the
Indictment does not allege specific money laundering transactions
in New York, the Complaint does. The Complaint alleges that after

Chocron met with an undercover agent on August 13, 2019, Chocron
agreed to launder $250,000 in purported corruption proceeds for
that undercover agent in exchange for a 15% fee. Compl. at @ 6.
The two bank accounts allegedly used to launder those funds were
“a bank account purportedly belonging to a ‘consulting’ company
based in Tampa, Florida” and an undercover agent-provided bank
account established and held in the Southern District of New York.
Id.

Finally, no rule prevents “boilerplate” repetition of
statutory language. To the contrary, “[a]n indictment need do
little more than to track the language of the statute charged and
state the time and place (in approximate terms) of the alleged
crime.” United states v. Stavroulakis, 952 F.2d 686, 693 (24 Cir.
1992).

Chocron also argues that the government improperly
manufactured venue by opening a bank account in the district and
agreeing with defendant to launder money through that account. An
argument that the government has “manufactured” federal
jurisdiction is “properly understood not as an independent
defense, but as a subset of three possible defense theories”: (1)
entrapment, (2) violation of due process, and (3) failure to prove
an element of the offense. See United States v. Wallace, 85 F.3d
1063, 1065-66 (2d Cir. 1996) (internal citations omitted)

(dismissing a challenge to jurisdiction when the only connection

 

 

 

 

 

 

 
between the defendant and a federally insured bank was a bank
account supplied by an undercover FBI agent).
The first “entrapment” theory is untenable because, according

to allegations accepted as true at this stage, see United States

 

v. Goldberg, 756 F.2d 949, 950 (2d Cir. 1985), Chocron had been
laundering gambling and narcotics proceeds since at least January
2019. Compl. @ 4. The second “due process” theory is addressed and
rejected below. Courts have rejected the third “unproven element”
theory “when there is any link between the federal element and a
voluntary, affirmative act of the defendant.” Wallace, 85 F.3d at
1066. Because Chocron “himself committed the substantial
jurisdictional act” of laundering funds through a Manhattan bank
account, all elements of the offense have been met by the
defendant’s voluntary actions. See United States v. Law Tung Lam,
714 F.2d 209, 210-11 (2d Cir. 1983); see also, e.g., United States
vy. Al Kassar, 660 F.3d 108, 120 (2d Cir. 2011). Accordingly, the

motion to dismiss for lack of venue is denied.

Il. Motion to Dismiss for Violations of Due Process

The defense next argues that government agents engaged in
outrageous conduct by taking advantage of Chocron’s gambling
addiction and desperate financial situation.

“To establish a due process violation [warranting dismissal

of an indictment], a defendant must show that the

 

 

 

 
government’s conduct is ‘so outrageous that common notions of
fairness and decency would be offended were judicial processes
invoked to obtain a conviction.’” Al Kassar, 660 F.3d at 121 (2d

Cir. 2011) (quoting United States v. Schmidt, 105 F.3d 82, 91 (2d

 

Cir. 1997)). This is a high bar and must involve either coercion

or physical force. Schmidt, 105 F.3d at 91; United States v. Bout,

 

731 F.3d 233, 239 (2d Cir. 2013).

First, accepting the charging documents as true for the
purpose of the motion to dismiss, Chocron was involved in
laundering narcotics and illegal gambling operation proceeds in or
about January 2019, well before meeting the government’s
undercover agent in August 2019. Thus, the government did not
coerce Chocron into laundering money—Chocron had already begun to

do so. See United States v. Nunez-Rios, 622 F.2d 1093, 1098 (2d

 

Cir. 1980) (rejecting an “outrageous conduct” argument where
defendants had “initiated the conspiracy prior to meeting the
informant”). Second, a large monetary inducement is not tantamount

to coercion in the due process violation context. See United States

 

vy. Meyers, 692 F.2d 823, 838 (2d Cir. 1982).

There igs no assertion that government agents used physical
force to obtain Chocron’s participation in the alleged conspiracy.
When a sting operation is “elaborate and prolonged, [but] there
was no coercion or physical force,” the defendant cannot “prevail

on an outrageous government conduct charge.” Bout, 731 F.3d at

 

 
239. The Court therefore denies the motion to dismiss the

 

indictment on the ground that the government’s conduct violated

due process.

ITIL. Motion to Dismiss the Indictment for Failure to State an
Offense

Chocron also challenges the sufficiency of the indictment
pursuant to Federal Rules of Criminal Procedure 7 and 12. “[A]n
indictment is sufficient if it, first, contains the elements of

the offense charged and fairly informs a defendant of the charge

 

against which he must defend, and, second, enables him to plead an
acquittal or conviction in bar of future prosecutions for the same

offense.” Hamling v. United States, 418 U.S. 87, 117 (1974); see

 

also United States v. D’Amelio, 683 F.3d 412, 418 (2d Cir. 2012).

 

As discussed above with respect to venue, the indictment, though

spare, recites the elements of the offense within parameters

 

specific enough for Chocron to defend against double jeopardy in
the future. Because the indictment “tracks the language of the

statute charged and state the time and place (in approximate terms)

 

of the alleged crime,” Alfonso, 143 F.3d at 776, the indictment is

 

sufficient for pretrial purposes. Thus, the Court denies the motion

to dismiss the indictment as insufficient.

 
IV. Motion to Sever

Chocron moves to sever his case from that of his codefendants
Lichoa and Schachtel. Chocron argues that Lichoa and Schachtel
were engaged in a separate conspiracy to launder bribes through
Lichoa’s horse-training business and contends that the jury would
confuse this scheme with the alleged conspiracy between all
defendants to launder bribes paid to Brazilian officials.

“{T]here is a preference in the federal system for providing
defendants who are indicted together with joint trials,” unless a
joint trial would cause “such severe prejudice that [a] conviction

may be said to be a miscarriage of justice.” United States v.

 

Feyrer, 333 F.3d 110, 114-15 (2d Cir. 2003). Severance is
appropriate under Rule 14 (a) when “a joint trial would compromise
a specific right of one of the defendants, or prevent the jury
from making a reliable judgment about guilt or innocence.” Zafiro
vy. United States, 506 U.S. 534, 53 (1993).

The Indictment alleges that, whatever the laundering method,
all defendants acted in concert to conceal the origin of Brazilian
bribery proceeds. Indictment 1 2. The Complaint offers further
detail, alleging that Schachtel was “a partner of Chocron’s in the
laundering of illicit proceeds” and stating that Schachtel reached
out to Lichoa to expand the coconspirators’ abilities to launder
bribery proceeds. Compl. 14 4, Because the Indictment charges

Chocron with participation in a common scheme, and the evidence

8

 

 

 
used to prosecute Chocron is likely to substantially overlap with
the evidence used to prosecute Schachtel and Lichoa, a joint trial
is appropriate. To the extent that juror confusion could arise,“it
could be cured by jury instructions and by the careful presentation
of evidence by competent counsel.” See Feyrer, 333 F.3d at 114. As

such, the Court denies the motion to sever.

Vv. Remaining Motions

 

Neither of Chocron’s two codefendants, Lichoa and Schachtel,
have made pretrial motions, and so Chocron’s motion to join
codefendant’s motions is denied as moot. The Court is also
satisfied by the Government’s representations that it will produce
any rough notes and reports, Brady material, Rule 404(b) evidence,
and Rule 16 discovery well before trial. Accordingly, the Court
denies Chocron’s remaining motions.

CONCLUSION

For the foregoing reasons, the motion to dismiss the

Information is DENIED. The Clerk of Court is instructed to close

the motion at docket number 49.

 

SO ORDERED.
Dated: New York, NY GQ DO Zy/
L’ ~~ Bf

Lt , 2021 JED S. RAKOFF, U.S.D.d.

 

 

 

 

 
